                                  Case 5:18-md-02834-BLF Document 393 Filed 04/01/19 Page 1 of 3


                        1 MICHAEL A. SHERMAN (SBN 94783)
                            masherman@stubbsalderton.com
                        2 JEFFREY F. GERSH (SBN 87124)
                            jgersh@stubbsalderton.com
                        3 SANDEEP SETH (SBN 195914)
                            sseth@stubbsalderton.com
                        4 WESLEY W. MONROE (SBN 149211)
                            wmonroe@stubbsalderton.com
                        5 STANLEY H. THOMPSON, JR. (SBN 198825)
                            sthompson@stubbsalderton.com
                        6 VIVIANA BOERO HEDRICK (SBN 239359)
                            vhedrick@stubbsalderton.com
                        7 STUBBS, ALDERTON & MARKILES, LLP
                          15260 Ventura Blvd., 20th Floor
                        8 Sherman Oaks, CA 91403
                          Telephone:   (818) 444-4500
                        9 Facsimile:   (818) 444-4520

                       10 Attorneys for Patent Plaintiff
                            and Counterclaimant
                       11 PERSONALWEB TECHNOLOGIES, LLC
                       12
                                                           UNITED STATES DISTRICT COURT
                       13
                                                         NORTHERN DISTRICT OF CALIFORNIA
                       14
                                                                SAN JOSE DIVISION
                       15
                             IN RE PERSONAL WEB TECHNOLOGIES,            CASE NO.: 5:18-md-02834-BLF
                       16    LLC, ET., AL., PATENT LITIGATION
                                                                         Case No.: 5:18-cv-00767-BLF
                       17
                             AMAZON.COM, INC., et., al.,                 Case No.: 5:18-cv-05619-BLF
                       18
                                           Plaintiffs,                   NOTICE OF WITHDRAWAL OF
                       19                                                COUNSEL AND CHANGE IN COUNSEL
                             v.                                          FOR LEVEL 3 COMMUNICATIONS,
                       20                                                LLC AND [PROPOSED] ORDER
                             PERSONALWEB TECHNOLOGIES, LLC,
                       21    et., al.,
                       22                  Defendants.
                       23    PERSONALWEB TECHNOLOGIES, LLC
                             and LEVEL 3 COMMUNICATIONS, LLC,
                       24
                                           Counterclaimants,
                       25
                             v.
                       26
                             AMAZON.COM, INC. and AMAZON WEB
                       27    SERVICES, INC.,

                       28                  Counterdefendants.


                            NOTICE OF WITHDRAWAL                                       CASE NO: 5:18-md-02834-BLF
                            OF COUNSEL OF RECORD                                        CASE NO: 5:18-cv-00767-BLF
4838-3604-8523, V. 2
                            AND CHANGE IN COUNSEL                                      CASE NO.: 5:18-cv-05619-BLF
                                 Case 5:18-md-02834-BLF Document 393 Filed 04/01/19 Page 2 of 3


                        1   PERSONALWEB TECHNOLOGIES, LLC, a
                            Texas limited liability company, and
                        2   LEVEL 3 COMMUNICATIONS, LLC,
                            a Delaware limited liability company,
                        3
                                         Plaintiffs,
                        4
                            v.
                        5
                            TWITCH INTERACTIVE, INC. a Delaware
                        6   corporation,

                        7
                                         Defendant.
                        8
                        9
                       10
                       11
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28

                            NOTICE OF WITHDRAWAL                                  CASE NO: 5:18-md-02834-BLF
                            OF COUNSEL OF RECORD                                   CASE NO: 5:18-cv-00767-BLF
4838-3604-8523, V. 2
                            AND CHANGE IN COUNSEL                                 CASE NO.: 5:18-cv-05619-BLF
                                Case 5:18-md-02834-BLF Document 393 Filed 04/01/19 Page 3 of 3


                        1          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                        2          PLEASE TAKE NOTICE that Stubbs, Alderton & Markiles, LLP and its attorneys, Michael

                        3 A. Sherman, Jeffrey F. Gersh, Sandeep Seth, Wesley W. Monroe, Stanley H. Thompson, Jr. and
                        4 Viviana Boero Hedrick, hereby give notice of withdrawal as counsel of record for Patent Plaintiff, and
                        5 Defendant/Counterclaimant Level 3 Communications, LLC (“Level 3”).
                        6          Level 3 will continue to be represented by David D. Wier of Level 3 and Jose L. Patiño and

                        7 Christopher C. Bolten of Foley & Lardner LLP.
                        8
                                    Respectfully submitted,
                        9
                            Dated: March 15, 2019                       STUBBS, ALDERTON & MARKILES, LLP
                       10
                       11
                                                                        By: /s/ Michael A. Sherman
                       12                                                       Michael A. Sherman
                                                                                Jeffrey F. Gersh
                       13                                                       Sandeep Seth
                                                                                Wesley W. Monroe
                       14                                                       Stanley H. Thompson, Jr.
                                                                                Viviana Boero Hedrick
                       15
                                                                                 Attorneys for Patent Plaintiff and
                       16                                                        Counterclaimant PERSONALWEB
                                                                                 TECHNOLOGIES, LLC
                       17
                             IT IS SO ORDERED:
                       18
                                     April 1, 2019
                             DATED: __                                      _
                       19                                                        HON. BETH LABSON FREEMAN
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28

                                                                             1
                            NOTICE OF WITHDRAWAL                                                CASE NO: 5:18-md-02834-BLF
                            AS COUNSEL OF RECORD                                                 CASE NO: 5:18-cv-00767-BLF
4838-3604-8523, V. 2
                            AND CHANGE IN COUNSEL                                               CASE NO.: 5:18-cv-05619-BLF
